Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
This communication has been issued in response to Appeal Brief Conference decision to reopen prosecution in view of the Appeal Brief filed 21 January 2022. 

Reasons for Allowance
Claims 1-20 are allowed.
	Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of “…receiving a query, from a client computing device, for a sensitive database stored in a secured storage device that the client computing device is unauthorized to access, the sensitive database comprising a plurality of sensitive data records, wherein each sensitive data record of the plurality of sensitive data records has a sensitive attribute and a linking key uniquely identifying the sensitive data record; identifying a grouping database comprising a plurality of grouping data records, wherein each grouping data record of the plurality of grouping data records comprises a field for a grouping identifier and a linking key configured for linking the grouping data record to a sensitive data record of the plurality of sensitive data records that has having a same value for the linking key; joining the sensitive database with the grouping database through the linking key; compressing the sensitive database by aggregating the plurality of sensitive data records into a plurality of aggregation groups based on the grouping identifier, a number of aggregation groups in the plurality of aggregation groups being smaller than a number of sensitive data records in the plurality of sensitive data records; generating an aggregated database by calculating statistics for the sensitive attribute of sensitive data records in each of the aggregation groups; inserting a trace link field in the aggregated database linking aggregated data records of the aggregated database to corresponding sensitive data records in the sensitive database, wherein the trace link field of an aggregated data record contains multiple trace links linking to respective multiple sensitive data records used to generate the aggregated data record; and causing the aggregated database to be accessible by the client computing device” as recited in Claim 21. Thus, Claim 1 is allowed. Dependent Claims 2-7 are allowed at least by virtue of their dependencies from Claim 1, as well as Independent Claims 8 and 16 and their dependencies. 
The primary reason for the allowance of Independent Claim 1 in this case is the inclusion of, “…compressing the sensitive database by aggregating the plurality of sensitive data records into a plurality of aggregation groups based on the grouping identifier, a number of aggregation groups in the plurality of aggregation groups being smaller than a number of sensitive data records in the plurality of sensitive data records; generating an aggregated database by calculating statistics for the sensitive attribute of sensitive data records in each of the aggregation groups”, in combination with the other elements recited, which is not found in the prior art of records.  Applicant provided a persuasive argument concerning Applicant’s “compressing the sensitive database...” limitation, where “...a number of aggregation groups in the plurality of aggregation groups being smaller than a number of sensitive data records in the plurality of sensitive data records”, which has been proven not to be taught by the combined Milton and LaFever references within the previously applied 35 USC 103 rejection.  This critical limitation is an aspect lacking in prior art discovered through an updated searches.  An additional search of Google Scholar in view of Applicant’s claimed limitations had been unsuccessful in discovering pertinent references.   The Thackston et al reference provided for the masking of personal digital records using a plurality of masking factors, such as “origin-destination criteria”, for example, but failed to provide for the compression and grouping of aggregated database records based on “a number of aggregation groups being smaller than a number of sensitive data records...”.  Similarly, the Onischuk et al reference provides a computerized voting system which links individuals personal information to one or more of a plurality of unique identifiers through “trace/link” components, also failed to incorporate aspects such as “a number of aggregation groups being smaller than a number of sensitive data records...”, which appeared critical to Applicant’s claimed invention.  
Independent Claims 8 and 16 have been analyzed and allowed using similar rationale and, in combination with the other elements recited, are not found in the prior art of records.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 


Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
**Onischuk et al (USPG Pub No. 20180350180A1) teaches a computerized voting system.
**Thackston et al (US Patent No. 10,628,604A1) teaches a system and method for masking digital records.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								5/13/2022